DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 3, 11, 14-16, 18, 23-25, 29-30, 35-42 are pending. The amendment filed on 12/21/2022 has been entered. Claim 25 is withdrawn. Claims 1, 3, 11, 14-16, 18, 23-24, 29-30, 35-42 are under consideration in the instant office action.
Priority
This application is a continuation of U.S. Application No. 13/936,728, filed July 8. 2013 allowed, which is a continuation of International Application No. PCT/US2012/20423, filed January 6, 2012, which claims the benefit of U.S, Provisional Application No. 61/430,710, filed on January 7, 2011. As such the effectively filed date for the instant application is January 7, 2011.
Withdrawn /Claim Rejections - 35 USC § 102/Necessitated by Amendment
1.	Claims 1, 3, 14-15, 23 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Aldred (WO2008073303-A2) is withdrawn in view of applicant’s amendment.
2.	 Claims 1, 2 rejected under pre-AIA  35 LS.C. 102b as being anticipated by Aldred (WO20080730303-A2) is withdrawn in view of applicant’s amendment.
Withdrawn/Maintained Claim Rejections - 35 USC § 103/Necessitated by Amendment
(3) 	Claims 5, 3-12, 14-16, 24, 34, rejected under pre-AIA  35 ULS.C. 103(ai as being unpatentable over Alexander (Nal Med, 13(6): 685-687, 2007) in view of Knop (WO2009/9397 129): Lotery (Human Gene Therapy 14:1663-1671, 2003) is withdrawn in view of applicant’s amendment.
(4) Claims 18-28 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Alexander (Nat Med, 13(6): 685-687, 2007} in view of Knap WO2009/097129): Lotery (Hurnan Gene Therapy 14:1663-1671, 2003) as applied to claim 8, 8-12, 14-16, 24, above, and further in view of Aldred (WO2008073303-Ae see score analysis below} is withdrawn in view of applicant’s amendment.
(5) Claim 29 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Alexander (Nat Med, 13(6}: 685-687, 2007} in view of Knop (WO2009/097129); Lotery (Human Gene Therapy 14:1663-1671, 2003} as applied to claim &, 8-12, 14-16, 24, above, and further in view of Aldred (VOSO08073303-A2 see score analysis above) is withdrawn in view of applicant’s amendment.
Withdrawn/Claim Rejections - 35 USC § 112//Necessitated by Amendment
Claims 18, 20, 29-30, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, is withdrawn in view of applicant’s amendment.
Therefore, new rejections are set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 23 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Aldred (WO2008073303-A2, previously cited).
Regarding claim 1, Aldred discloses an isolated promoter comprising a nucleic acid sequence 100% identical as set forth in instantly claimed SEQ ID NO: 1 (see sequence alignment below). Regarding claim 23, Aldred also discloses (a) a kit refers to a packaged combination, optionally including instructions and/or reagents for their use and (b) expression vectors each of which comprises a different gene expression regulatory element, preferably operably linked with a reporter sequence such that expression of the reporter sequence is under transcriptional control of each of the gene expression regulatory element [0014] [0079],[00187],  [00197].
Score sequence alignment of instant SEQ ID NO: 1.
RESULT 2
ATN14005
ID   ATN14005 standard; DNA; 6000 BP.
XX
AC   ATN14005;
XX
DT   11-DEC-2008  (first entry)
XX
DE   Human transcriptional regulatory element SEQ ID NO 11945.
XX
KW   gene expression; gene regulation; transcription; DNA library;
KW   DNA microarray; ds; pharmacogenetics; mapping; DNA polymorphism.
XX
OS   Homo sapiens.
XX
CC PN   WO2008073303-A2.
XX
CC PD   19-JUN-2008.
XX
CC PF   06-DEC-2007; 2007WO-US025093.
XX
PR   07-DEC-2006; 2006US-0873737P.
PR   07-DEC-2006; 2006US-0873738P.
PR   07-DEC-2006; 2006US-0873739P.
PR   07-DEC-2006; 2006US-0873853P.
PR   07-DEC-2006; 2006US-0873871P.
PR   07-DEC-2006; 2006US-0873882P.
PR   07-DEC-2006; 2006US-0873883P.
PR   06-JUL-2007; 2007US-0958616P.
XX
CC PA   (SWIT-) SWITCHGEAR GENOMICS.
XX
CC PI   Aldred SF,  Trinklein N;
XX
DR   WPI; 2008-H01915/44.
XX
CC PT   New library of different expression constructs, useful for personalized 
CC PT   medicine, pharmacogenomics or correlation of polymorphisms with 
CC PT   phenotypic traits.
XX
CC PS   Claim 15; SEQ ID NO 11945; 59pp; English.
XX
CC   The invention relates to a library of different expression constructs. 
CC   Each member of the library comprises a different nucleic acid segment 
CC   from a genome, where the segment comprises transcription regulatory 
CC   sequences operably linked with a heterologous reporter sequence in an 
CC   expression vector such that expression of the reporter sequence is under 
CC   transcriptional control of the transcription regulatory sequences, where 
CC   at least 20% of the transcription regulatory sequences of the expression 
CC   constructs in the library are part of a common pathway. The common 
CC   pathway is oncology, membrane, vascular, neuronal, signaling or nuclear 
CC   receptor pathway. The common pathway is an oncology pathway. The oncology
CC   pathway is hypoxia pathway, DNA-damage pathway, apoptosis pathway, cell 
CC   cycle pathway or p53 pathway. The regulatory elements are SEQ ID NO: 1-
CC   3836. The common pathway is a membrane pathway. The membrane pathway is 
CC   transport protein pathways, G-protein coupled receptor pathways, ion 
CC   channel pathways or cell adhesion protein pathways. The regulatory 
CC   elements are SEQ ID NO: 3837-12716. The common pathway is a nuclear 
CC   receptor pathway. The nuclear receptor pathway is glucocorticoid receptor
CC   pathway, peroxisome proliferator-activated receptor pathway, estrogen 
CC   receptor pathway, androgen receptor pathway, cytochrome P450 pathway or 
CC   transporter pathways. The regulatory elements are SEQ ID NO: 12717-13994.
CC   The library of different expression constructs is useful for personalized
CC   medicine, pharmacogenomics or correlation of polymorphisms with 
CC   phenotypic traits. The invention provides a library of different 
CC   expression constructs for large scale structural and functional 
CC   characterization of gene expression regulatory elements in a genome of an
CC   organism, especially in a human genome that is part of a common pathway.
XX
SQ   Sequence 6000 BP; 1994 A; 1118 C; 1017 G; 1871 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1796;  DB 32;  Length 6000;
  Best Local Similarity   100.0%;  
  Matches 1796;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCCGCCATCAGGAATAAACAAAACATTCATTTTGGGAAAAACCCCAAACTGTCAGACAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3242 AGCCGCCATCAGGAATAAACAAAACATTCATTTTGGGAAAAACCCCAAACTGTCAGACAC 3301

Qy         61 AGCATCCAAACAAAACAGACCATTTTTCTCCTGCAGTTGGCATATTTTGGTTTTGCATTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3302 AGCATCCAAACAAAACAGACCATTTTTCTCCTGCAGTTGGCATATTTTGGTTTTGCATTT 3361

Qy        121 ACAAGTAATTTTTGAGCATTGTCTGCAAAAACATTTCTCACAAAAAGAAGGCAGTTTGGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3362 ACAAGTAATTTTTGAGCATTGTCTGCAAAAACATTTCTCACAAAAAGAAGGCAGTTTGGT 3421

Qy        181 TTGGGGACATCTTCGTTCCACATTCTCTTACAGAGCTTACATAGCACCTCTCTCTCCATT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3422 TTGGGGACATCTTCGTTCCACATTCTCTTACAGAGCTTACATAGCACCTCTCTCTCCATT 3481

Qy        241 CTCCAGCCAGCCTGCTAAATTCCAGGCTTATTTACAATAAGCAATCTAGACAGACCAGAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3482 CTCCAGCCAGCCTGCTAAATTCCAGGCTTATTTACAATAAGCAATCTAGACAGACCAGAA 3541

Qy        301 ATGTCCTGCTAAAAAAGTTTCATAAATAGGGACTCCCTGGTATCTTTCCACTGATAAATA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3542 ATGTCCTGCTAAAAAAGTTTCATAAATAGGGACTCCCTGGTATCTTTCCACTGATAAATA 3601

Qy        361 CTATGAGATTTATACGAAAGTCTGGTGAGGTCATTTTTTCCTCTGCAGGTCTTAGGAAGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3602 CTATGAGATTTATACGAAAGTCTGGTGAGGTCATTTTTTCCTCTGCAGGTCTTAGGAAGG 3661

Qy        421 GAAAAAATTAGTCACAGGCTGGCTGTTAACACCTTCCCTTCCTTTGGCTTAGCTTCTATG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3662 GAAAAAATTAGTCACAGGCTGGCTGTTAACACCTTCCCTTCCTTTGGCTTAGCTTCTATG 3721

Qy        481 CTTATACCCAAAGTTCAAAATGTAATCAATTACAGGATTACAGGATTATCTGAAAAGTTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3722 CTTATACCCAAAGTTCAAAATGTAATCAATTACAGGATTACAGGATTATCTGAAAAGTTC 3781

Qy        541 CTAAAATGGCCCTATACATATTTGATAATCTATTCAGAATTATTTCTGAAGCAATAATGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3782 CTAAAATGGCCCTATACATATTTGATAATCTATTCAGAATTATTTCTGAAGCAATAATGG 3841

Qy        601 AACCAAAACACCCCCCACCATTTTTTAACAAAAATAAATAGCTTTGTGTTTCCAGGCCAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3842 AACCAAAACACCCCCCACCATTTTTTAACAAAAATAAATAGCTTTGTGTTTCCAGGCCAT 3901

Qy        661 ATAAGTCAAATCATGTATTCAATTACGTTATTTATTAGGTAAGTTTATTTTTGATAAAAT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3902 ATAAGTCAAATCATGTATTCAATTACGTTATTTATTAGGTAAGTTTATTTTTGATAAAAT 3961

Qy        721 GGTTGAATCTAAAATTAAAACTTCTAATTTATTTTAAAAATCCATAAGGGAACTGCGATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3962 GGTTGAATCTAAAATTAAAACTTCTAATTTATTTTAAAAATCCATAAGGGAACTGCGATT 4021

Qy        781 TTGGTAATATGAAATCTAAATTAAAATGCTTTCTTCATAAATACTTAAAGGCTTTTTTCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4022 TTGGTAATATGAAATCTAAATTAAAATGCTTTCTTCATAAATACTTAAAGGCTTTTTTCT 4081

Qy        841 GTATTAACTGTAATAAACGTATCTTAAAATACATAACTAGTATCTCAAGGAAATTTCCAG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4082 GTATTAACTGTAATAAACGTATCTTAAAATACATAACTAGTATCTCAAGGAAATTTCCAG 4141

Qy        901 ATTGCAAAAATACAGAGGGCAAGAAGTATTTGATGGGTTGACTTAGGCTGCCCTGGGTGT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4142 ATTGCAAAAATACAGAGGGCAAGAAGTATTTGATGGGTTGACTTAGGCTGCCCTGGGTGT 4201

Qy        961 GGGTGTGTACCTTGTTGCATAAAGGCTTTGGTTTTAATTTGAAACTGCAGAAGATAAGTG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4202 GGGTGTGTACCTTGTTGCATAAAGGCTTTGGTTTTAATTTGAAACTGCAGAAGATAAGTG 4261

Qy       1021 CTCTCATTAAAAACAAAAACAAAAACAGAACCCCTTTAAAAAAAATCATGCGTCTTTGGT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4262 CTCTCATTAAAAACAAAAACAAAAACAGAACCCCTTTAAAAAAAATCATGCGTCTTTGGT 4321

Qy       1081 GCACTAAAAAATCTCATCCAACAGCATAGAACATCAACTTTGTCTGGGCTCCGGGCAAAG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4322 GCACTAAAAAATCTCATCCAACAGCATAGAACATCAACTTTGTCTGGGCTCCGGGCAAAG 4381

Qy       1141 GGGAAAAAAAAGTTCTCTTTAACAAATCTTAGTCTTGTATCTTTGCCTCACACAGGTTTG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4382 GGGAAAAAAAAGTTCTCTTTAACAAATCTTAGTCTTGTATCTTTGCCTCACACAGGTTTG 4441

Qy       1201 GGGTCAAAAGTGACACACACACACACAGAGGCAGAGTAGAATAAGCAGATTTTTTTTTGT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4442 GGGTCAAAAGTGACACACACACACACAGAGGCAGAGTAGAATAAGCAGATTTTTTTTTGT 4501

Qy       1261 TTAGCCATGTGGAAATCAACCACCAGAAGAACAGAAAAAGAAAGCTTAAAAATAGTGGCC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4502 TTAGCCATGTGGAAATCAACCACCAGAAGAACAGAAAAAGAAAGCTTAAAAATAGTGGCC 4561

Qy       1321 TAACATTGCAGGACCAGAGAAGGGGATTTTGAGGAGTGAATGAGTTGCTTCATATCATAA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4562 TAACATTGCAGGACCAGAGAAGGGGATTTTGAGGAGTGAATGAGTTGCTTCATATCATAA 4621

Qy       1381 GCCCTCATGGATTTTTTTTAATCATTTCCATATTACTTTGCATAAAGTTAGACAGATAAA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4622 GCCCTCATGGATTTTTTTTAATCATTTCCATATTACTTTGCATAAAGTTAGACAGATAAA 4681

Qy       1441 GATAAGTAGGTGGGTAATTAGAAGGAAAAAAAAAGAAAGAAAACAATGTGTTGTGTGATC 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4682 GATAAGTAGGTGGGTAATTAGAAGGAAAAAAAAAGAAAGAAAACAATGTGTTGTGTGATC 4741

Qy       1501 ACATTTAAACCATTCAAATCAACTATGAAGCTGTGTTTAATCCTCTACTTCTAAATTATT 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4742 ACATTTAAACCATTCAAATCAACTATGAAGCTGTGTTTAATCCTCTACTTCTAAATTATT 4801

Qy       1561 CACAAGATCATTTTGACTCCCTAAAGTTCATAAACAGAGTGCAAATCACCCAAGCAGAAG 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4802 CACAAGATCATTTTGACTCCCTAAAGTTCATAAACAGAGTGCAAATCACCCAAGCAGAAG 4861

Qy       1621 TATTTTGCTGCTTTTAAGCCAAAGCCCTGACTAGCTAAGGAGTTGCCTGTAGGAATTAAC 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4862 TATTTTGCTGCTTTTAAGCCAAAGCCCTGACTAGCTAAGGAGTTGCCTGTAGGAATTAAC 4921

Qy       1681 CAGAACAAAATCCTGATTAAACAGCTAATTGGCTTGTCTACTAAAGAAAAGGAAAACAAA 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4922 CAGAACAAAATCCTGATTAAACAGCTAATTGGCTTGTCTACTAAAGAAAAGGAAAACAAA 4981

Qy       1741 GTACATTTCTCTACCTTAAGGCACAGTCATAAATACAGAGGGTTTTCAGAACCACC 1796
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4982 GTACATTTCTCTACCTTAAGGCACAGTCATAAATACAGAGGGTTTTCAGAACCACC 5037

Thus, Aldred anticipates the invention.

Claims 3, 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aldred (WO2008073303-A2, previously cited).
Claim interpretation; Claim 3 is directed to an isolated promoter comprising a nucleic acid sequence as set forth in SEQ IDNO: 2, where the recitation comprising reads on a 0.1% mismatch. Thus, the art by Aldred teaching a nucleic acid sequence having 99.9% identity to instant SEQ ID NO: 2 is appropriate.
Regarding claim 3, Aldred discloses an isolated promoter comprising a nucleic acid sequence 99.9% identical as set forth in instantly claimed SEQ ID NO: 2 (see sequence alignment below). Regarding claim 24, Aldred also discloses (a) a kit refers to a packaged combination, optionally including instructions and/or reagents for their use and (b) expression vectors each of which comprises a different gene expression regulatory element, preferably operably linked with a reporter sequence such that expression of the reporter sequence is under transcriptional control of each of the gene expression regulatory element [0014] [0079],[00187],  [00197].
Score sequence alignment of instant SEQ ID NO: 2.
RESULT 3
ATN14005
ID   ATN14005 standard; DNA; 6000 BP.
XX
AC   ATN14005;
XX
DT   11-DEC-2008  (first entry)
XX
DE   Human transcriptional regulatory element SEQ ID NO 11945.
XX
KW   gene expression; gene regulation; transcription; DNA library;
KW   DNA microarray; ds; pharmacogenetics; mapping; DNA polymorphism.
XX
OS   Homo sapiens.
XX
CC PN   WO2008073303-A2.
XX
CC PD   19-JUN-2008.
XX
CC PF   06-DEC-2007; 2007WO-US025093.
XX
PR   07-DEC-2006; 2006US-0873737P.
PR   07-DEC-2006; 2006US-0873738P.
PR   07-DEC-2006; 2006US-0873739P.
PR   07-DEC-2006; 2006US-0873853P.
PR   07-DEC-2006; 2006US-0873871P.
PR   07-DEC-2006; 2006US-0873882P.
PR   07-DEC-2006; 2006US-0873883P.
PR   06-JUL-2007; 2007US-0958616P.
XX
CC PA   (SWIT-) SWITCHGEAR GENOMICS.
XX
CC PI   Aldred SF,  Trinklein N;
XX
DR   WPI; 2008-H01915/44.
XX
CC PT   New library of different expression constructs, useful for personalized 
CC PT   medicine, pharmacogenomics or correlation of polymorphisms with 
CC PT   phenotypic traits.
XX
CC PS   Claim 15; SEQ ID NO 11945; 59pp; English.
XX
CC   The invention relates to a library of different expression constructs. 
CC   Each member of the library comprises a different nucleic acid segment 
CC   from a genome, where the segment comprises transcription regulatory 
CC   sequences operably linked with a heterologous reporter sequence in an 
CC   expression vector such that expression of the reporter sequence is under 
CC   transcriptional control of the transcription regulatory sequences, where 
CC   at least 20% of the transcription regulatory sequences of the expression 
CC   constructs in the library are part of a common pathway. The common 
CC   pathway is oncology, membrane, vascular, neuronal, signaling or nuclear 
CC   receptor pathway. The common pathway is an oncology pathway. The oncology
CC   pathway is hypoxia pathway, DNA-damage pathway, apoptosis pathway, cell 
CC   cycle pathway or p53 pathway. The regulatory elements are SEQ ID NO: 1-
CC   3836. The common pathway is a membrane pathway. The membrane pathway is 
CC   transport protein pathways, G-protein coupled receptor pathways, ion 
CC   channel pathways or cell adhesion protein pathways. The regulatory 
CC   elements are SEQ ID NO: 3837-12716. The common pathway is a nuclear 
CC   receptor pathway. The nuclear receptor pathway is glucocorticoid receptor
CC   pathway, peroxisome proliferator-activated receptor pathway, estrogen 
CC   receptor pathway, androgen receptor pathway, cytochrome P450 pathway or 
CC   transporter pathways. The regulatory elements are SEQ ID NO: 12717-13994.
CC   The library of different expression constructs is useful for personalized
CC   medicine, pharmacogenomics or correlation of polymorphisms with 
CC   phenotypic traits. The invention provides a library of different 
CC   expression constructs for large scale structural and functional 
CC   characterization of gene expression regulatory elements in a genome of an
CC   organism, especially in a human genome that is part of a common pathway.
XX
SQ   Sequence 6000 BP; 1994 A; 1118 C; 1017 G; 1871 T; 0 U; 0 Other;

  Query Match             99.9%;  Score 1600.4;  DB 32;  Length 6000;
  Best Local Similarity   99.9%;  
  Matches 1601;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GTACCACATTCTCTTACAGAGCTTACATAGCACCTCTCTCTCCATTCTCCAGCCAGCCTG 60
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3436 GTTCCACATTCTCTTACAGAGCTTACATAGCACCTCTCTCTCCATTCTCCAGCCAGCCTG 3495

Qy         61 CTAAATTCCAGGCTTATTTACAATAAGCAATCTAGACAGACCAGAAATGTCCTGCTAAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3496 CTAAATTCCAGGCTTATTTACAATAAGCAATCTAGACAGACCAGAAATGTCCTGCTAAAA 3555

Qy        121 AAGTTTCATAAATAGGGACTCCCTGGTATCTTTCCACTGATAAATACTATGAGATTTATA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3556 AAGTTTCATAAATAGGGACTCCCTGGTATCTTTCCACTGATAAATACTATGAGATTTATA 3615

Qy        181 CGAAAGTCTGGTGAGGTCATTTTTTCCTCTGCAGGTCTTAGGAAGGGAAAAAATTAGTCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3616 CGAAAGTCTGGTGAGGTCATTTTTTCCTCTGCAGGTCTTAGGAAGGGAAAAAATTAGTCA 3675

Qy        241 CAGGCTGGCTGTTAACACCTTCCCTTCCTTTGGCTTAGCTTCTATGCTTATACCCAAAGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3676 CAGGCTGGCTGTTAACACCTTCCCTTCCTTTGGCTTAGCTTCTATGCTTATACCCAAAGT 3735

Qy        301 TCAAAATGTAATCAATTACAGGATTACAGGATTATCTGAAAAGTTCCTAAAATGGCCCTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3736 TCAAAATGTAATCAATTACAGGATTACAGGATTATCTGAAAAGTTCCTAAAATGGCCCTA 3795

Qy        361 TACATATTTGATAATCTATTCAGAATTATTTCTGAAGCAATAATGGAACCAAAACACCCC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3796 TACATATTTGATAATCTATTCAGAATTATTTCTGAAGCAATAATGGAACCAAAACACCCC 3855

Qy        421 CCACCATTTTTTAACAAAAATAAATAGCTTTGTGTTTCCAGGCCATATAAGTCAAATCAT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3856 CCACCATTTTTTAACAAAAATAAATAGCTTTGTGTTTCCAGGCCATATAAGTCAAATCAT 3915

Qy        481 GTATTCAATTACGTTATTTATTAGGTAAGTTTATTTTTGATAAAATGGTTGAATCTAAAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3916 GTATTCAATTACGTTATTTATTAGGTAAGTTTATTTTTGATAAAATGGTTGAATCTAAAA 3975

Qy        541 TTAAAACTTCTAATTTATTTTAAAAATCCATAAGGGAACTGCGATTTTGGTAATATGAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3976 TTAAAACTTCTAATTTATTTTAAAAATCCATAAGGGAACTGCGATTTTGGTAATATGAAA 4035

Qy        601 TCTAAATTAAAATGCTTTCTTCATAAATACTTAAAGGCTTTTTTCTGTATTAACTGTAAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4036 TCTAAATTAAAATGCTTTCTTCATAAATACTTAAAGGCTTTTTTCTGTATTAACTGTAAT 4095

Qy        661 AAACGTATCTTAAAATACATAACTAGTATCTCAAGGAAATTTCCAGATTGCAAAAATACA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4096 AAACGTATCTTAAAATACATAACTAGTATCTCAAGGAAATTTCCAGATTGCAAAAATACA 4155

Qy        721 GAGGGCAAGAAGTATTTGATGGGTTGACTTAGGCTGCCCTGGGTGTGGGTGTGTACCTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4156 GAGGGCAAGAAGTATTTGATGGGTTGACTTAGGCTGCCCTGGGTGTGGGTGTGTACCTTG 4215

Qy        781 TTGCATAAAGGCTTTGGTTTTAATTTGAAACTGCAGAAGATAAGTGCTCTCATTAAAAAC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4216 TTGCATAAAGGCTTTGGTTTTAATTTGAAACTGCAGAAGATAAGTGCTCTCATTAAAAAC 4275

Qy        841 AAAAACAAAAACAGAACCCCTTTAAAAAAAATCATGCGTCTTTGGTGCACTAAAAAATCT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4276 AAAAACAAAAACAGAACCCCTTTAAAAAAAATCATGCGTCTTTGGTGCACTAAAAAATCT 4335

Qy        901 CATCCAACAGCATAGAACATCAACTTTGTCTGGGCTCCGGGCAAAGGGGAAAAAAAAGTT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4336 CATCCAACAGCATAGAACATCAACTTTGTCTGGGCTCCGGGCAAAGGGGAAAAAAAAGTT 4395

Qy        961 CTCTTTAACAAATCTTAGTCTTGTATCTTTGCCTCACACAGGTTTGGGGTCAAAAGTGAC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4396 CTCTTTAACAAATCTTAGTCTTGTATCTTTGCCTCACACAGGTTTGGGGTCAAAAGTGAC 4455

Qy       1021 ACACACACACACAGAGGCAGAGTAGAATAAGCAGATTTTTTTTTGTTTAGCCATGTGGAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4456 ACACACACACACAGAGGCAGAGTAGAATAAGCAGATTTTTTTTTGTTTAGCCATGTGGAA 4515

Qy       1081 ATCAACCACCAGAAGAACAGAAAAAGAAAGCTTAAAAATAGTGGCCTAACATTGCAGGAC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4516 ATCAACCACCAGAAGAACAGAAAAAGAAAGCTTAAAAATAGTGGCCTAACATTGCAGGAC 4575

Qy       1141 CAGAGAAGGGGATTTTGAGGAGTGAATGAGTTGCTTCATATCATAAGCCCTCATGGATTT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4576 CAGAGAAGGGGATTTTGAGGAGTGAATGAGTTGCTTCATATCATAAGCCCTCATGGATTT 4635

Qy       1201 TTTTTAATCATTTCCATATTACTTTGCATAAAGTTAGACAGATAAAGATAAGTAGGTGGG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4636 TTTTTAATCATTTCCATATTACTTTGCATAAAGTTAGACAGATAAAGATAAGTAGGTGGG 4695

Qy       1261 TAATTAGAAGGAAAAAAAAAGAAAGAAAACAATGTGTTGTGTGATCACATTTAAACCATT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4696 TAATTAGAAGGAAAAAAAAAGAAAGAAAACAATGTGTTGTGTGATCACATTTAAACCATT 4755

Qy       1321 CAAATCAACTATGAAGCTGTGTTTAATCCTCTACTTCTAAATTATTCACAAGATCATTTT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4756 CAAATCAACTATGAAGCTGTGTTTAATCCTCTACTTCTAAATTATTCACAAGATCATTTT 4815

Qy       1381 GACTCCCTAAAGTTCATAAACAGAGTGCAAATCACCCAAGCAGAAGTATTTTGCTGCTTT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4816 GACTCCCTAAAGTTCATAAACAGAGTGCAAATCACCCAAGCAGAAGTATTTTGCTGCTTT 4875

Qy       1441 TAAGCCAAAGCCCTGACTAGCTAAGGAGTTGCCTGTAGGAATTAACCAGAACAAAATCCT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4876 TAAGCCAAAGCCCTGACTAGCTAAGGAGTTGCCTGTAGGAATTAACCAGAACAAAATCCT 4935

Qy       1501 GATTAAACAGCTAATTGGCTTGTCTACTAAAGAAAAGGAAAACAAAGTACATTTCTCTAC 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4936 GATTAAACAGCTAATTGGCTTGTCTACTAAAGAAAAGGAAAACAAAGTACATTTCTCTAC 4995

Qy       1561 CTTAAGGCACAGTCATAAATACAGAGGGTTTTCAGAACCACC 1602
              ||||||||||||||||||||||||||||||||||||||||||
Db       4996 CTTAAGGCACAGTCATAAATACAGAGGGTTTTCAGAACCACC 5037

Thus, Aldred anticipates the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 11, 14-16, 35-36 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Aldred (WO2008073303-A2) in view of Komaromy (Human Molecular Genetics, 19(3): 2581-2593, 2010).
Regarding claim 11, Aldred discloses (a) an isolated promoter comprising a nucleic acid sequence 100% identical as set forth in instantly claimed SEQ ID NO: 1 (see sequence alignment above) and (c) minimal regulatory sequences in expression vectors each of which comprises a different gene expression regulatory element, preferably operably linked with a reporter sequence such that expression of the reporter sequence is under transcriptional control of each of the gene expression regulatory element [0014] [0079],[00187], [00197]. Alder teaches promoters are sequences located around the transcription start site, typically positioned 5' of the transcription start site provides a library of different expression constructs for large scale structural and functional characterization of gene expression regulatory elements in a genome of an organism, especially in a human genome that is part of a common pathway to be expressed in a large pool of cells [0014] [0079],[00187], [00197]. 
Aldred does not teach (b) a nucleic acid selected from the group consisting of a CNGB3 nucleic acid, a CNGA3 nucleic acid, and a GNAT2 nucleic acid.
However, at the time of filing, Komaromy teaches subretinal administration of rAAV5-hCNGB3 with the human red cone opsin promoter led to a stable therapeutic effect for cone-directed gene therapy in achromatopsia and other cone-specific disorders (abstract). Human CNGB3 gene was used; page 2588, second column, first paragraph) and wherein the expression construct is an AAV viral vector (administration of rAAV5-hCNGB3; abstract). Komaromy further describe that such cone specific expression of CNGB3 rescues cone function in canine models of CNGB3-achromatopsia and offer a promise for future cone-directed gene therapy in humans (page 2587, second column, fourth paragraph). Regarding claim 14, Komaromy teaches rAAV5-hCNGB3 expression comprising promoter vector construct (Table 1). Regarding claims 15-16, Komaromy teaches rAAV5 vector; an expression construct is an AAV viral vector (administration of rAAV5-hCNGB3; abstract). Regarding claims 35-36, Komaromy teaches human CNGB3 in a rAAV5 vector (p 2287, 2nd column, 1st paragraph).
Accordingly, given that prior art of Alder teaches promoters are sequences located around the transcription start site, typically positioned 5' of the transcription start site provides a library of different expression constructs for large scale structural and functional characterization of gene expression regulatory elements in a genome of an organism, especially in a human genome that is part of a common pathway to be expressed in a large pool of cells, it would have only required routine experimentation to modify the vector to Alder to include the Komaromy polynucleotide with a cone cell specific promoter for administration of rAAV5-hCNGB3 and further optimize the codon at positioned 5' of the transcription start site given the mutation codes for the same valine amino acid by codon optimization for cone specific expression of CNGB3 rescues cone function in canine models of CNGB3-achromatopsia and offer a promise for future cone-directed gene therapy in humans as per the teaching of Komaromy without undue experimentation.
A person of ordinary skill in the art would be motivated to do so in order to rescue cone function in CNGB3 achromatopsia in humans and given the teachings of the prior art of Komaromy teaches that gene expression targeted specifically to nonfunctional L/M-cones in the CNGB3-mutant retina, and that the robustness of expression was promoter dependent (p 2582, 2nd column last paragraph) and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention, as a whole, is clearly prim a facie obvious in the absence of evidence to the contrary.
Claims 3, 37-42 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Aldred (WO2008073303-A2) in view of Komaromy (Human Molecular Genetics, 19(3): 2581-2593, 2010).
Regarding claim 3, Aldred discloses (a) an isolated promoter comprising a nucleic acid sequence 99,9% identical as set forth in instantly claimed SEQ ID NO: 2 (see sequence alignment above) and (c) minimal regulatory sequences in expression vectors each of which comprises a different gene expression regulatory element, preferably operably linked with a reporter sequence such that expression of the reporter sequence is under transcriptional control of each of the gene expression regulatory element [0014] [0079],[00187], [00197]. Alder teaches promoters are sequences located around the transcription start site, typically positioned 5' of the transcription start site provides a library of different expression constructs for large scale structural and functional characterization of gene expression regulatory elements in a genome of an organism, especially in a human genome that is part of a common pathway to be expressed in a large pool of cells [0014] [0079],[00187], [00197]. 
Aldred does not teach (b) a nucleic acid selected from the group consisting of a CNGB3 nucleic acid, a CNGA3 nucleic acid, and a GNAT2 nucleic acid.
However, at the time of filing, Regarding claim 37, Komaromy teaches subretinal administration of rAAV5-hCNGB3 with the human red cone opsin promoter led to a stable therapeutic effect for cone-directed gene therapy in achromatopsia and other cone-specific disorders (abstract). Human CNGB3 gene was used; page 2588, second column, first paragraph) and wherein the expression construct is an AAV viral vector (administration of rAAV5-hCNGB3; abstract). Komaromy further describe that such cone specific expression of CNGB3 rescues cone function in canine models of CNGB3-achromatopsia and offer a promise for future cone-directed gene therapy in humans (page 2587, second column, fourth paragraph). Regarding claim 38, Komaromy teaches rAAV5-hCNGB3 expression comprising promoter vector construct (Table 1). Regarding claims 39-40, Komaromy teaches rAAV5 vector; an expression construct is an AAV viral vector (administration of rAAV5-hCNGB3; abstract). Regarding claims 41-42, Komaromy teaches human CNGB3 in a rAAV5 vector (p 2287, 2nd column, 1st paragraph).
Accordingly, given that prior art of Alder teaches promoters are sequences located around the transcription start site, typically positioned 5' of the transcription start site provides a library of different expression constructs for large scale structural and functional characterization of gene expression regulatory elements in a genome of an organism, especially in a human genome that is part of a common pathway to be expressed in a large pool of cells, it would have only required routine experimentation to modify the vector to Alder to include the Komaromy polynucleotide with a cone cell specific promoter for administration of rAAV5-hCNGB3 and further optimize the codon at positioned 5' of the transcription start site given the mutation codes for the same valine amino acid by codon optimization for cone specific expression of CNGB3 rescues cone function in canine models of CNGB3-achromatopsia and offer a promise for future cone-directed gene therapy in humans as per the teaching of Komaromy without undue experimentation.
A person of ordinary skill in the art would be motivated to do so in order to rescue cone function in CNGB3 achromatopsia in humans and given the teachings of the prior art of Komaromy teaches that gene expression targeted specifically to nonfunctional L/M-cones in the CNGB3-mutant retina, and that the robustness of expression was promoter dependent (p 2582, 2nd column last paragraph) and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention, as a whole, is clearly prim a facie obvious in the absence of evidence to the contrary. 

Maintained/Claim Rejections - 35 USC § 112/Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 18, 29-30, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for,
A method for treating achromatopsia in a subject, said method comprising injecting into the subretinal space of the subject with achromatopsia a rAAV5 vector, wherein the rAAV5 vector comprises a nucleic acid encoding CNGB3 operably linked to the promoter sequence as set forth in SEQ ID NO: 1, to transduce RPE cells resulting in expressing CNGB3 in RPE cells, thereby treating achromatopsia; and
A method for treating achromatopsia in a subject, said method comprising injecting into the subretinal space of the subject with achromatopsia a rAAV5 vector, wherein the rAAV5 vector comprises a nucleic acid encoding CNGB3 operably linked to the promoter sequence as set forth in SEQ ID NO: 2, to transduce RPE cells resulting in expressing CNGB3 in RPE cells, thereby treating achromatopsia; and
A method for treating achromatopsia in a subject, said: method comprising injecting into the subretinal space of the subject with achromatopsia a rAAV5 vector, wherein the rAAV5 comprises the cytomegalovirus (CMV) nucleic acid sequence as set forth in SEQ ID NO: 3 operably linked to the 5’ non-translated region (5’ NTR) of the cyclic nucleotide-gated ion channel beta 3 (CNGB3) nucleic acid sequence as  set forth as SEQ ID NO: 4, resulting in expressing CNGB3 in RPE cells, thereby treating achromatopsia in the subject, 
does not reasonably provide enablement for (i) any serotype AAV vector, (ii) any other transgene. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
Nature of the invention
Claim 18 is directed to a method for treating achromatopsia in a subject, wherein the method comprises subretinal administration to a subject in need of such treatment an adeno-associated virus (AAV) vector, wherein the AAV vector comprises a promoter comprising a nucleic acid sequence as set forth in SEQ ID NO: 1, wherein administration of the vector transduction and transgene expression in retinal epithelial cells, thereby treating the subject.
Claim 29 is directed to a method for treating achromatopsia in a subject, wherein the method comprises subretinal administration ta a subject in need of such treatment an adeno-associated virus (AAV) vector, wherein the AAV vector comprises a promoter comprising a nucleic acid as set forth in SEQ 1D NO: 2, wherein administration of the vector provides vector transduction and transgene expression in retinal pigment epithelial cells, thereby treating the subject.
 Claim 30 is directed to a method for treating achromatopsia in a subject, wherein the method comprises subretinal administration to a subject in need of such treatment an adeno-associated virus (AAV) vector, wherein the AAV vector comprises the cytomegalovirus (CMV) nucleic acid sequence as set forth in SEQ ID NO: 3 operably linked to a 5’ non-translated region (5’ NTR) of the cyclic nucleotide-gated ion channel beta 3 (CNGB3) nucleic acid as set forth in set forth as SEQ ID NO: 4, wherein administration of the vector provides vector transduction and transgene expression in retinal pigment epithelial cells, thereby treating the subject
The teaching of the specification and the presence of working examples
The specification teaches in vivo efficacy of cone specific promoters from the native CNGB3 non-translated region in driving GFP expression in retinal cells (example 3). The specification specifically teaches four AAV5 vectors containing a unique promoter driving GFP were constructed and manufactured by the conventional transfection methods. These four vectors include: 1) AAV5-NTR1,8-hGFP which contains an isolated promoter comprising approximately 1.8 kb of the 5'-NTR of the CNGB3 gene as described herein; 2) AAV5-NTR1,6- hGFP which contains an isolated promoter comprising approximately 1.6 kb of the 5' -NTR of the CNGBS3 gene as described herein.; 3) AAV5-CMVenh-NTR1,4-hGFP which contains an isolated promoter comprising approximately 400 bp of the cytomegalovirus (CMV) enhancer as described herein, and approximately 1.4 kb of the 5'-NTR of the CNGB3 gene as described herein; and 4) AAV5-PR2.1 -hGFP which contains the 2.1 KB version of the human red/green opsin promoter (PR2.1) and served as a positive control (example 3). One microliter (1 pi) of vector (2 x 1012 vg/mL) was injected into the subretinal space of C57bI6 mice, wherein the positive control AAV5-PR2.1-hGFP resulted in relatively strong cone transduction and AAV5- CMVenh-NTRI ,4-hGFP also resulted in strong transduction in RPE and minimal transduction in photo-receptors (PRs) (i.e., rods and cones). The results are shown in Figure 6 and also summarized in Table 1.
Breadth of the Claims
The instant claims are deemed to lack enablement because broadly embrace any serotype of AAV vector, any transgene in claims 18 ,29 and any subretinal administration.
 The specification fails to teach using any AAV serotype and any transgene and any subretinal administration other than AAV5, CGNB3 transgene and subretinal injection to treat achromatopsia.
(1) One embodiment of the claims encompasses the use of any serotype of AAV vector which is unpredictable to treat achromatopsia that affects cone cells in a subject.
The specification only teaches rAAV5 was injected into the subretinal space of C57bI6 mice of approximately 6-8 weeks of age using standard technique (example 3). For example, Snyder and Moullier (Adeno-Associated Virus, Methods and Protocols, p 1-469, 2011) teaches subretinal injection of serotypes AAV2/1, 2/2, 2/3, 2/4, and 2/5 in rats resulted in a hierarchy in the level of transgene expression, with AAV2/4 and AAV2/5 being the most efficient (p 190, 2" paragraph). A way to enhance RPE transduction with AAV serotype 2 after subretinal injection is the co-delivery of ultrasound targeted microbubbles, which would temporarily destroy small areas of the cellular membrane to increase the uptake of the vector (p 190, 2™ paragraph).
Accordingly, a skilled artisan would have to perform undue experimentation to delineate subretinal injection of serotypes AAV2/1, 2/2, 2/3, 2/4 with the co-delivery of ultrasound targeted microbubbles, which would temporarily destroy small areas of the cellular membrane to increase the uptake of the vector to treat achromatopsia in a subject.
(2) The claims as recited only require AAV vector component of the promoter SEQ ID NO: 1-4, which the specification fails to teach any particular strong RPE cell of cone retinal cells functions associated with any particular ability to treat achromatopsia.
Further, the specification suggests that specific element, such as a gene driving GFP expression is required to be added to impart an ability to analyze expression of the vector tested resulted in visible GFP expression in retinal sections of the normal eye. As such, the specification implies that the vector solely comprising an isolated promoter comprising approximately 1.8 kb of the 5 -NTR of the CNGB3 gene as claimed will fail to predictably treating a disease associated with achromatopsia that affects retinal cone cells, wherein the method comprises subretinal administration to a subject in need of such treatment a vector, because the specification implies that other essential structure, in particular a GFP gene, is needed to detect the delivery of the vector into normal mouse cone retinal cells and not for treating achromatopsia.
In conclusion, the claims lacks enablement because the claim encompassed AAV vector lacking elements associated with a transgene operative linked for transgene expression for treating achromatopsia is not commensurate in scope with the narrower teaching of the specification. The specification teaches the "AAV5 vector" requires the essential parts of a gene encoding a GFP for promoter driven GFP delivery into normal cone retinal cells in vivo to make and use of the “a method of delivering in a retinal normal cone cell in vivo” as claimed. Since the breadth of “treating achromatopsia that affects retinal cone cells, wherein the method comprises subretinal administration to a subject in need of such treatment any serotype of AAV vector, wherein the vector-that comprises an isolated promoter comprising SEQ ID NO: 1-2 or the isolated promoter comprises the SEQ ID NO: 3 and SEQ ID NO: 4 as claimed does not require these essential elements to treat achromatopsia that affects cone cells.
According to MPEP § 21604: While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01 (a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a).
For example, Gupta (J. Neural Eng, 14:1-20, 2017, previously cited) notes that although agreeing on the general safety of subretinal gene therapy and the potential for visual improvement, the results from these trials have posed questions regarding the durability of treatment, the ability to improve cone function, the ability to prevent ongoing degeneration, and how the stage of disease might influence response. Some of the differences between the trials may be related to technical differences in vector design and delivery (p 6, 2nd column 2nd paragraph). A challenge in evaluating and comparing the outcomes of gene therapies in patients is the inability to assess responses at the same level of molecular and cellular detail that is possible in animal models (p 6, 2nd column 2nd paragraph). A more fundamental question is whether the timing of gene therapy impacts success (p 6, 2nd column last paragraph). Gene therapy in animal models of CA/SS-associated achromatopsia, juvenile X- linked retinoschisis, and RP is less effective when delivered in advanced disease (p 7 1st column 2nd paragraph).
Regarding treatment the claims embrace any AAV vector. Gupta also notes that suggested in the discussion of photoreceptor-targeted gene therapy, these findings can be used to guide serotype choices depending on the target cell type (p 11, 1st column 1st paragraph) and tropism profiles can differ greatly across species (p 11 2nd column 1st paragraph).
During the construction of recombinant AAVs (rAAVs), rep and cap are replaced with the gene of interest as well as a promoter and any other needed regulatory sequences such that the only viral sequences remaining are the ITRs (p 4, 2nd column 2nd paragraph). Importantly, the ITRs are also the only sequences needed in cis for the expression of the viral genome (p 4, 2nd column 2nd paragraph).
Michalakis (J Gene Med, abstract, 2017, previously cited) note that subretinal delivery of AAV5- peusodtyped vectors expressing human CNGB3 under the control of a 2.1-kb human red cone opsin promoter led to long-term restoration of cone function and daylight vision in two canine models of CNGB3-related ACHM. However, interestingly, the treatment was less efficient if treated dogs were already at a more advanced stage of disease. To circumvent this phenomenon, the same group combined the gene therapeutic approach with the administration of ciliary neurotrophic factor (CNTF). CNTF is known to cause a temporal deconstruction of photoreceptor outer segments. This reversible effect leads to immature photoreceptors with a temporal shortening of outer segments and a reduction of gene expression. In combination with such CNTF mediated deconstruction and regeneration, the gene therapy was also successful in advanced stage Cngb3 dogs (14-42 months old) (p 3, 2" column 2nd paragraph). Moreover, Michalakis (US 20180353619, previously cited) note referring to instant application applicants that Ye et al., Cone-specific promoters for gene therapy of achromatopsia and other retinal diseases, Hum. Gene Ther. 27, 72-82 (2016) previously cited, disclose an AAV vector expressing a human CNGB3 gene driven by a 1.7-kb L-opsin promoter (PR1.7). Subretinal injection of said vector into CNGB3-deficient mice partially rescued the cone function. However, even though suggested by the authors so far a clinical use of this vector has not proven successful [0014].
In addition, regarding treatment, Gupta notes despite the greater intravitreal delivery of AAV has had less success than subretinal vectors in animal models of outer retinal disease likely related to the physical barriers required for the virus to access the outer retina as well as the dilution of the vector within the vitreous cavity. Efforts to optimize the safety and efficacy of subretinal and intravitreal delivery are ongoing (p 5 1st column 1st paragraph).
The amended claims are explicitly directed to therapeutic treatments. Applicant has failed to establish a nexus between the use of any AAV vector with any AAV serotype and a level of expression of any transgene other then AAV5 with CNGB3 transgene for treating achromatopsia. If anything, the teachings in the specification concerning “Genetic diseases that affect the cone cells of the retina include achromatopsia; Leber congenital amaurosis; cone-rod dystrophy; retinitis pigmentosa, including X-linked retinitis pigmentosa; maculopathies; and age-related macular degeneration [0047]. Achromatopsia is a color vision disorder. Autosomal recessive mutations or other types of sequence alterations in three genes are the predominant cause of congenital achromatopsia’, appears to represent an invitation to experimentation in the claimed invention [0048], appears to represent an invitation to experimentation in the claimed invention.
The nature of the invention broadly embraces a method of expressing any transgene in with any AAV vector and a promoter of SEQ ID NO: 1-2 as in claims 18, 29, wherein presumably said promoter selectively directs transcription of said adenovirus/transgene with said promoter(s) lacking any association for transgene expression in retinal cone cells and ultimately treating achromatopsia that affects retinal cone cells. However, the state of the art for any transgene for gene therapy was unpredictable at the time of the invention for treating achromatopsia other than the claimed SEQ ID NO: 1-4 promoter operably linked to the CNGB3 transgene, wherein the rAAV5 vector comprises a nucleic acid encoding CNGB3 operably linked to the promoter sequence as set forth in SEQ ID NO: 1-4, to transduce RPE cells resulting in expressing CNGB3 in RPE cells, thereby treating achromatopsia .
Accordingly, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed for treatment due to lack of any AAV vector and lack of nexus between using a cone cell specific promoter and level of expression to treat achromatopsia due to subretinal injection of claimed vector into CNGB3-deficient mice partially rescued the cone function other than the scope as set forth above.
Response to arguments
Applicants argue respectfully submits that the specification provides extensive teachings as to suitable promoters that can be used in the presently claimed compositions and methods (for example, at page 3, lines 2-4; at page 3, lines 6-8; at page 3, lines 9-13; at page 3, lines 22-25; at page 12, lines 24-26; at page 12, lines 27-29; at the paragraph bridging pages 12 and 13; at page 13, lines 3-8; at Figure 4; at Figure 5, at page 13, lines 20-22). Further, the specification provides sufficient guidance to one of skill in the art as to the portion of the 5’-NTR of CNGB3 that allows expression in all three cone cell types (see, e.g., Example 3, which provides exemplary promoters capable of allowing expression of the GFP reporter gene in the cone cells). Applicant further submits that the specification, for example, at page 12, lines 9-14; at page 14, lines 8-12; and Example 1, teaches numerous embodiments of promoters designed to be short enough to make the desired expression cassette fit well within the normal packaging capacity of a recombinant adeno- associated viral vector (rAAV). This design feature provides certain advantages over prior approaches, including improved yields, lower empty-to-full particle ratios, and higher infectivity of the vector (see, e.g., at page 14, lines 8-22) and ultimately, higher efficacy for treatment of a desired condition.
 Moreover, the instant specification provides teachings to enable a skilled artisan to prepare and isolate the promoters of the invention. For example, Applicant’s specification teaches numerous art known approaches to isolate nucleic acid sequences of the invention using a number of standard molecular biology techniques (see, e.g., page 17, line 31 to page 18, line 28). In addition, the specification further provides methods for testing the efficacy of the novel and inventive promoters in vitro and in vivo (see, e.g., Examples 1 and 3). The specification further provides teachings to enable a skilled artisan to make vectors, e.g., recombinant adeno-associated viral (rAAV) vectors, that contain transgene expression cassettes comprising the numerous promoters of the invention. For example, Applicant’s specification teaches numerous art known approaches to generate vectors containing expression cassettes of interest (see, e.g., page 15, line 23 to page 17, line 30) for use in treating achromatopsia. The specification further teaches various methods of administering a vector containing the transgene expression cassettes the present invention by means known in the art (see, e.g., page 20, line 16 to page 21, line 10). Applicant's arguments have been fully considered but are not persuasive.
In response, the issue is not the isolated promoter but the unpredictability of a promoter not operably linked into a transgene thus, not expressing a transgene therefore, not resulting in treating a subject in need thereof as broadly claimed for example in claims 18, and 29.  The nature of the invention broadly embraces a method of expressing any transgene in with any AAV vector and a promoter of SEQ ID NO: 1-2 not operably linked to a transgene as in claims 18, 29, wherein presumably said promoter selectively directs transcription of said adenovirus/transgene with said promoter(s) lacking any association for transgene expression in retinal cone cells and ultimately treating achromatopsia that affects RPE cells. However, the state of the art for any transgene for gene therapy was unpredictable at the time of the invention for treating achromatopsia other than the claimed SEQ ID NO: 1-4 promoter operably linked to the CNGB3 transgene in an AAV5 vector, wherein the rAAV5 vector comprises a nucleic acid encoding CNGB3 operably linked to the promoter sequence as set forth in SEQ ID NO: 1-4, to transduce RPE cells resulting in expressing CNGB3 in RPE cells, thereby treating achromatopsia .
The claims broadly embrace any AAV vector with the isolated promoter of comprises SEQ ID NO: 1 or 2 or 3-4 by subretinal administration for treating achromatopsia that affects any RPE cell. However, the specification very narrowly provides specific guidance for a method for delivering cone specific promoter from CNGB3 non-translating region (NTR ) driving GFP expression in retinal cone cells of a patient in need thereof, comprising injecting into the subretinal space of a patient a recombinant AAV5 (rAAV5) vector, wherein the rAAV5 comprises a cytomegalovirus (CMV) sequence as set forth as SEQ ID NO: 1-4 operably linked to a 5'-NTR of the CNGB3 gene for the promoter to regulate the expression of a nucleic acid sequence encoding GFP (AAV5-NTR1.8- CNGB3) resulted in strong transduction specifically in RPE.
However, the specification fails to provide guidance to any other serotype AAV vectors by subretinal administration for treating achromatopsia that affects any or all RPE cell. As such, the specification does not enable to any other AAV vectors or promoter of SEQ ID NO: 1-4  or any AAV vector of any transgene other than the scope above.
The breadth of the claims broadly encompasses a variety of structurally distinct AAV vectors and of structurally distinct SEQ ID NO: 1-2 promoters not operably linked for expression of a transgene comprising injecting into the subretinal space of a patient, thereby achromatopsia. The specification only teaches a recombinant AAV5 (rAAV5) vector, wherein the rAAV5 comprises a cytomegalovirus (CMV) sequence as set forth as SEQ ID NO: 3 operably linked to a 5'-NTR of the CNGB3 nucleic acid sequence as set forth as SEQ ID NO: 4 regulating the expression of a nucleic acid sequence encoding CNGB3 resulted in expression of CNGB3 specifically in cone cells for treating achromatopsia. It is unpredictable if any AAV vector with the claimed promoter and the transgene would treat achromatopsia because Michalakis note that subretinal delivery of AAV5- peusodtyped vectors expressing human CNGB3 under the control of a 2.1-kb human red cone opsin promoter led to long-term restoration of cone function and daylight vision in two canine models of CNGB3-related ACHM. However, interestingly, the treatment was less efficient if treated dogs were already at a more advanced stage of disease. To circumvent this phenomenon, the same group combined the gene therapeutic approach with the administration of ciliary neurotrophic factor (CNTF). CNTF is known to cause a temporal deconstruction of photoreceptor outer segments. This reversible effect leads to immature photoreceptors with a temporal shortening of outer segments and a reduction of gene expression. In combination with such CNTF mediated deconstruction and regeneration, the gene therapy was also successful in advanced stage Cngb3 dogs (14-42 months old) (p 3, 2" column 2nd paragraph).
Therefore, the specification provides no guidance for the breadth of the claims of any AAV vector or injecting into the subretinal space of a patient for treating achromatopsia other than a recombinant AAV5 (rAAV5) vector, wherein the rAAV5 comprises a cytomegalovirus (CMV) enhancer as set forth as SEQ ID NO: 3 operably linked to a 5 '-NTR of the CNGB3 gene as set forth as SEQ ID NO: 4 regulating the expression of a nucleic acid sequence encoding CNGB3 (AAV5-NTR1. CNGB3) resulted in strong transduction specifically in cone cells for treating achromatopsia. Thus,  (i) due to undue experimentation to delineate subretinal injection of serotypes AAV2/1, 2/2, 2/3, 2/4 with the co-delivery of ultrasound targeted microbubbles, which would temporarily destroy small areas of the cellular membrane to increase the uptake of the vector to treat achromatopsia in a subject and (ii) due to Applicants have failed to establish a nexus between the use of any AAV vector with the claimed promoter not operably linked to a transgene and a level of expression of GNB3 for treating achromatopsia due to subretinal injection of said vector into CNGB3-deficient mice partially rescued the cone function of RPE cells. If anything, the teachings in the specification concerning “Genetic diseases that affect the cone cells of the retina include achromatopsia is a color vision disorder. Autosomal recessive mutations or other types of sequence alterations in three genes are the predominant cause of congenital achromatopsia’, appears to represent an invitation to experimentation in the claimed invention [0048].
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See,e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long/, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)({1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.usDto.aov/Datent/Datents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.usDto. QOv/Datents/Drocess/flie/efs/Quidance/eT D-info-LisD.
Claims 18, 29-30, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, of U.S. Patent No. 9,982,275. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a vector-that comprises an isolated promoter comprising approximately 1.8 kb of the 5 -NTR of the cyclic nucleotide-gated ion channel beta 3 (CNGBS3) gene. Claims 18, 29-30 in instant application is directed to a method of using the vector that comprises an isolated promoter comprising approximately 1.8 kb of the 5’--NTR of the cyclic nucleotide-gated ion channel beta 3 (CNGBS3) gene that is specifically claimed in US Patent no 9,982,275 directed to the vector-that comprises an isolated promoter comprising approximately 1,8 kb of the 5’-NTR of the cyclic nucleotide-gated ion channel beta 3 (CNGB3) gene. Since the specification of the both instant application and “275 contemplated the vector comprises the promoter 5”NTR of the CGNB3 gene, hence it would be obvious that characteristics of the promoter be same as they both express similar characteristics. Thus, the claims of “275 are structurally similar in scope for producing desired effect, which is embraced by the breadth of the claims in the instant application. 
Response to arguments

The Applicants’ response filed on 06/21/2021 that “the double patenting rejection be held in abeyance until such time as the other remaining objections have been overcome” has been fully considered and is acknowledged and accordingly the rejection is maintained herein.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632